Title: To Thomas Jefferson from James Anderson, 3 November 1792
From: Anderson, James
To: Jefferson, Thomas



Sir
Edinburgh 3d Novr 1792

I did myself the honour of writing to you a great many months ago, in answer to your very obliging letter accompanying the treatise on weights and measures which you was so obliging as send me—which I read with great pleasure and improvement—and for which I did return my best thanks, and now repeat them lest that letter should have been lost.
Along with this I send the 7, 8th, 9th, 10th and 11th Volumes of the Bee—hoping the former volumes which were sent by the way of New York, to the care of Mr. Saml. Campbell bookseller there, have come safe to hand. If you should honour these papers with a perusal I hope you will discover that at least a desire to promote the welfare of mankind in general, without any limitation is conspicuous through the whole. I am ambitious of no other fame but that of being a friend to man—not according to the newfangled meaning of that word but to its obvious and most unlimited signification.
My eye is directed towards the operations of your hemisphere, in the progress of which I take a very particular interest. There is a health, a vigour, and energy in the youth of society as well as of man which it is pleasing to contemplate. There is often an innocence also which gives it the highest charm—and tho’ there be at the same time excentricities of conduct that maturer wisdom might avoid—these, to an upright mind will be tolerated. I observe however, that with you, as well as elsewhere a super abundance of health engenders certain diseases. But these—by a steady management may be corrected.
In old societies, where a corruption of morals has laid the foundation of the basest political evils, it is impossible to contemplate those ebullitions of vice and weakness—which under the sacred names of virtue and of freedom, lay the foundations of the most miserable despotism without feeling an indignant horror. Such is the situation of our unfortunate neighbouring country france—which seemed but a short while  ago to promise to become a fine free and prosperous country—But who can expect freedom or prosperity in a nation where religion is insulted—and every moral virtue disregarded! Long, very long may it be before this radical disorder gets footing in your states—and long may you, Sir, contribute to preserve their internal tranquillity and promote their general prosperity.
As my correspondence with the different countries in Europe is now pretty extensive, as well as through all the continent of India, I shall be proud to be able to contribute in any way towards obtaining any information (not respecting politics) you may wish to obtain. Either you or your friends may freely apply to me when you please. Letters, if beyond the bulk of a single sheet, or not exceding two ounces, will come to me safe and free of expence if addressed to me, under cover to Scrope Bernard Esqr. Under secretary of State London. I have the honour to be, with the most respectful esteem Sir Your Most obedt Hue. Servt

Jas: Anderson


This letter with the parcel is to be sent by the way of Liverpool in hopes of there obtaining a conveyance for Philadelphia. I send at the same time another to his Excellency Mr. Washington—all of which I hope will come safe to hand.
Inclosed I have the honour of transmitting a letter from Ld. Buchan, which came to my care about a week ago. I have been very much obliged to his Ldp. for many communications.

